Citation Nr: 1315223	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  10-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent prior to November 28, 2012, and a rating in excess of 20 percent from November 28, 2012, for thoracolumbar spine degenerative disc disease.

3.  Entitlement to an initial rating in excess of 20 percent prior to November 28, 2012, and a rating in excess of 40 percent from November 28, 2012, for radiculopathy of the right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent prior to November 28, 2012, and a rating in excess of 30 percent from November 28, 2012, for radiculopathy of the left upper extremity. 

5.  Entitlement to an initial compensable rating prior to March 30, 2011; a rating in excess of 10 percent from March 30, 2011, to November 27, 2012; and a rating in excess of 20 percent from November 28, 2012, for radiculopathy of the right lower extremity.

6.  Entitlement to initial compensable rating prior to March 30, 2011; a rating in excess of 10 percent from March 30, 2011, to November 27, 2012; and a rating in excess of 20 percent from November 28, 2012, for radiculopathy of the left lower extremity. 

7.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to November 28, 2012.


REPRESENTATION

Appellant represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In the June 2009 rating decision, the RO granted service connection for cervical spine disease with a 20 percent disability rating, effective February 15, 2008, and granted service connection for a thoracolumbar spine degenerative disc disease with a 10 percent disability rating, effective February 15, 2008.  In the September 2009 rating decision, the RO denied entitlement to a TDIU.

This case was before the Board in November 2012 when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In January 2013, the Appeals Management Center (AMC) assigned a 20 percent rating from November 28, 2012, for thoracolumbar spine degenerative disease; awarded separate ratings for radiculopathy of the right and left lower extremities, secondary to the service-connected lumbar spine disability; and awarded separate ratings for radiculopathy of the right and left upper extremities, secondary to the service-connected cervical spine disability.  As radiculopathy is a neurological manifestation of the Veteran's service-connected cervical and lumbar spine disabilities, the Board will consider it as a part of his appeal. 

Also, in the January 2013 rating decision, the AMC granted the claim for TDIU, effective November 28, 2012.  Since the Veteran's claim for a TDIU was filed in 2008, the issue of entitlement to a TDIU during the period prior to November 28, 2012, remains at issue.

As noted by the Board in November 2012, the issue of entitlement to service connection for a heart disability has been raised by the record, but has not been adjudicated by the RO.  Therefore, it is once again referred to the RO for appropriate action.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Unfortunately the Board finds that further action by the originating agency on the claims on appeal is warranted. 

In June 2012, the Veteran reported receiving treatment at the Buffalo, VA Medical Center for shooting pains in both arms and buttocks secondary to his service-connected disabilities.  Some records from the Buffalo VA Medical Center have been associated with the claims folder, but the records appear to be incomplete.  Specifically, in a November 2010 VA treatment record, it was noted that an EMG had been ordered for the cervical and lumbosacral radiculopathy.  The EMG report is not of record.  On remand, all treatment records from the Buffalo VAMC should be associated with the record.  

The Veteran also submitted two completed VA Form 21-4142s, Authorization and Consent to Release Information to VA, dated in June 2012.  On one form, the Veteran indicated the he had recently been in receipt of private physical therapy for his neck and back.  Attached to this form was a treatment record dated in May 2012 from this facility, however, it is unclear if there are other outstanding treatment records also from this facility.  On another form, the Veteran indicated that he had recently been in receipt of private chiropractic treatment for his neck and back.  There is no indication in the claims file or Virtual VA that an attempt has been made to obtain these records.  

VA is on notice of records that may be supportive of the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The originating agency should undertake appropriate development to obtain all outstanding pertinent treatment records (VA and private). 

Finally, the Board notes that the TDIU and radiculopathy issues were not addressed in the January 2013 Supplemental Statement of the Case.  The issues should be addressed in Supplemental Statement of the Case before they are decided by the Board.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's complete treatment records from the Buffalo VA Medical Center. 

2.  The RO or the AMC should undertake appropriate development to obtain all outstanding records, pertinent to the Veteran's claims, to include records pertaining to treatment of the Veteran for his neck and back from Jamestown Chiropractic and Chautauqua Physical & Occupational Therapy.    

If any requested records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further action, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


